DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recites the limitation “a first client” in the last limitation. However, dependent claims 2, 9, and 16 which depend from claims 1, 8, and 15 recite “a first client” as well. It is unclear as to which client is being referred to (if there are different clients required). There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 13 recite the limitation “detection of the conflict”. However, it is unclear as to which conflict Claims 6 and 13 are referring to. Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to a method (i.e., a process); Claims 8-14 are directed to a system (i.e., a machine); and Claims 15-20 are directed to a CRM (i.e., a manufacture).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A computer-implemented method for detecting medical conditions from multi-party private health records comprising: 
sending, by one or more processors, a first patient healthcare entry for a first patient record to a first program split of a secure multi-party computation, wherein the first patient record includes one or more attributes that are related to a first patient the first patient intervention; 
detecting, by the one or more processors, a medical condition, based on the first patient healthcare record at the first program split and at least one healthcare record located on at least one other program split of the secure multi-party computation; 
generating, by the one or more processors, a notification that is related to the detected medical condition at the first program split; and 
sending, by the one or more processors, the notification to a first client.

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity” because sending healthcare data from various parties, detecting a medical condition, generating and sending a notification are associated with managing personal behavior or relationships or interactions between people (such as organizing collaborative diagnoses among different parties without the parties knowing the other parties input). Therefore, these limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP 210.04(a).
Accordingly, independent claim 1 and analogous independent claims 8 & 15 recite at least one abstract idea.
Furthermore, dependent claims 2-7, 9-14, & 16-20 further narrow the abstract idea described in the independent claims. Claims 2-3, 6, 9-10, 13, 16-17, & 20 recite detecting the medical condition and accessing data by different parties; claims 4-5, 11-12, & 18-19 recite performing entity resolution and relationship detection. These limitations only serve to further limit the abstract idea and hence, are directed towards fundamentally the same abstract idea as independent claim 1 and analogous independent claims 8 & 15, even when considered individually and as an ordered combination.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1. A computer-implemented method for detecting medical conditions from multi-party private health records comprising: 
sending, by one or more processors, a first patient healthcare entry for a first patient record to a first program split of a secure multi-party computation, wherein the first patient record includes one or more attributes that are related to a first patient the first patient intervention; 
detecting, by the one or more processors, a medical condition, based on the first patient healthcare record at the first program split and at least one healthcare record located on at least one other program split of the secure multi-party computation; 
generating, by the one or more processors, a notification that is related to the detected medical condition at the first program split; and 
sending, by the one or more processors, the notification to a first client.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of secure multi-party computation, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 8 & 15 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 8 & 15 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 7 and 14: These claims recite using software as a service in a cloud environment and storing data in a cloud environment and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, regarding the additional limitations of the processor” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of secure multi-party computation, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shukla (US20150213079).
As per claim 1, Shukla discloses a computer-implemented method for detecting medical conditions from multi-party private health records comprising: 
sending, by one or more processors, a first patient healthcare entry for a first patient record to a first program split of a secure multi-party computation, wherein the first patient record includes one or more attributes that are related to a first patient the first patient intervention (para. 79, 122: first computing device receives data from data source including patient data); 
detecting, by the one or more processors, a medical condition, based on the first patient healthcare record at the first program split and at least one healthcare record located on at least one other program split of the secure multi-party computation (para. 59, 126: first computing device detects condition based on data received from different computing devices); 
generating, by the one or more processors, a notification that is related to the detected medical condition at the first program split (para. 133: system can generate a report of risks and strengths or a score); and 
sending, by the one or more processors, the notification to a first client (para. 97: report can be output to various clients or devices).
As per claim 2, Shukla discloses the computer-implemented method of claim 1, wherein: the detecting the first patient medical condition is performed by a first client (para. 113: various computing devices can detect condition based on data received from other different computing devices); the first client is operated by a first healthcare provider (para. 62, 97, 112-113: users can include doctors and other parties); and the first patient record is stored in a secure data store (para. 79: data provider can store data encrypted).
As per claim 3, Shukla discloses the computer-implemented method of claim 2, wherein the first program split is only accessible by the first client (para. 73, 78: first set of verification data is only accessible to first computing device).
As per claim 4, Shukla discloses the computer-implemented method of claim 2, wherein: the detecting is based on performing an entity resolution operation (para. 121: first computing device performs entity resolution by comparing data from different computing devices); the entity resolution operation is related to the first patient record and one or more second patient records of the first patient; (para. 59, 121: system determines compatibility between different patient records, data can be identical) and the at least one healthcare record is uploaded to the secure data store by a second program split controlled by a second client (para. 126: second client sends secure share of patient data), the second client operated by a second healthcare provider (para. 96: users can operate various devices), wherein the second client is unable to access any patient records in the secure data store transmitted from the first client (para. 73: each party is only aware of their own input data).
As per claim 5, Shukla discloses the computer-implemented method of claim 2, wherein: the detecting is based on performing a relationship detection operation; the relationship detection operation is related to the first patient record and one or more second patient records of the first patient (para. 59, 121: system determines compatibility between different patient records, data can be identical); and the one or more second patient records are uploaded to the secure data store by a third program split controlled by a second client (para. 126: second and third clients sends secure shares of patient data), the second client operated by a second healthcare provider (para. 96: users can operate various devices), wherein the second client is unable to access any patient records in the secure data store transmitted from the first client (para. 73: each party is only aware of their own input data).
As per claim 6, Shukla discloses the computer-implemented method of claim 1, wherein: the first program split is unable to perform the detecting of the conflict without the at least one additional program split (para. 68: system requires two or more parties to jointly calculate the output of a function over their inputs to the function, without revealing to each other or to any other party what their inputs are); and the at least one additional program split is not accessible by the first client (para. 87: first computer device can not access inputs from other sources).
As per claim 7, Shukla discloses the computer-implemented method of claim 1, wherein: software is provided as a service in a cloud environment (para. 62: virtual machine in the cloud can be operated to perform functions); at least one split of the secure multi-party computation is located on a cloud computer system of a cloud computing service provider (para. 62: virtual machine in the cloud can be operated to perform functions; different devices can be located in cloud); and a secure data store that holds the first client record is located on the cloud computer system (para. 62, 87: third computing device can be located in the cloud and stores data related to patient)
Claims 8-15 recite substantially similar limitations as those already addressed in claims 1-7, and, as such, are rejected for similar reasons as given above.
Claims 16-20 recite substantially similar limitations as those already addressed in claims 1-6, and, as such, are rejected for similar reasons as given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers (US20180096166) teaches to systems and methods enable two or more data providers that do not trust each other with their data to pool their data for analysis. Cho (US 20180373834) teaches to enhanced computational techniques that are leveraged to facilitate secure crowdsourcing of genomic and phenotypic data, e.g., for large-scale association studies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626